Citation Nr: 0331602	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02 06-868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

REMAND

The veteran has not recently had a VA examination for rating 
purposes, and the report of her last examination, dated in 
July 2001, does not include findings stated in terms that are 
consistent with the current rating criteria.  To evaluate the 
case properly, it is essential to have current medical 
findings that relate to the specific criteria in the 
applicable diagnostic codes.  Massey v. Brown, 7 Vet. App. 
204 (1994).  For this reason, the claim must be remanded for 
a VA examination.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be scheduled for a VA 
examination to determine the current 
disabling manifestations of her service-
connected lumbar strain.  The examining 
physician must review the claims folder in 
conjunction with the examination.  The report 
of the examination must include a thorough 
description of the disabling manifestations 
of the lumbar strain and specific responses 
to each of the following items:

	A.  State, in degrees, the exact forward 
flexion of the veteran's thoracolumbar spine.

	B.  State whether the lumbar strain results 
in muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

	C.  State whether the veteran has ankylosis 
of the entire thoracolumbar spine.

	D.  If the response to item C, above, is 
yes, answer the following questions:
(1). Is the thoracolumbar spine fixed in 
flexion or extension?
(2). Does the ankylosis result in one or 
more of the following:  difficulty walking 
because of a limited line of vision; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the 
abdomen; dyspnia or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.
2.  All notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) must be properly applied in the 
development of the veteran's claims.

4.  After all requested development has been 
completed, the RO must re-adjudicate the 
claim.  If the claim is not resolved to the 
satisfaction of the appellant, she and her 
representative should be provided a 
supplemental statement of the case, and they 
should be given an opportunity to respond to 
it.  Thereafter, the case should be returned 
to the Board.  

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


